Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Johnson Rexford (Reg. # 57,664) on 05/05/2020.

The claims have been amended as follows: 

Claim 14 (Currently amended). A noncombustible gas distribution method comprising:
 opening a first isolation valve to distribute noncombustible gas to a center wing tank of an aircraft during flight each time one or more of the following conditions 1A-1C are met, the center tank being positioned between a left main wing tanks and a right main wing tank of the aircraft and closing the first isolation valve to not distribute the noncombustible gas to the center wing tank during flight when none of the following conditions 1A-1C are met: 
1A) the center wing tank contains a usable level of fuel; 
1B) the aircraft is cruising in a pre-descent phase; and 

opening at least a second isolation valve to distribute noncombustible gas to the left and right main wing tanks during flight each time one or more of the following conditions 2A-2D are met and closing the at least the second isolation valve to not distribute the noncombustible gas to the left and right main wing tanks during flight when none of the following conditions 2A-2D are met: 
2A) the aircraft is climbing; 
2B) the aircraft is cruising with the left and right main wing tanks' O2% projected to be above an inert limit before fuel decreases 40Docket No. 19941 .179US02 (1 6-031 1-US-ONT) below a lower flammability limit; 
2C) the aircraft is cruising in the pre-descent phase; and 
2D) the aircraft is in the descent phase at an altitude below a selected altitude, distributing the noncombustible gas to the center wing tank throughout a continuous, first flight period because condition 1 C is met and not distributing noncombustible gas to the left and right main wing tanks throughout the first flight period because none of conditions 2A-2D are met.

Claim 15. (Cancelled).

Claim 16 (Currently amended). The method of claim 14 comprising not distributing the noncombustible gas to the center wing tank throughout a continuous, second flight period because none of conditions 1A-1C are met and distributing the noncombustible gas to the left and right main wing tanks throughout the second flight period because condition 2A or 2B is met.


Allowable Subject Matter
s 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination teaches or render obvious a noncombustible gas distribution method comprising: distributing the noncombustible gas to the center wing tank throughout a continuous, first flight period and, as a result, reducing flammability exposure time in which the center wing tank is flammable during the first flight period or during a subsequent flight period compared to the flammability exposure time that will otherwise occur during the first flight period or during the subsequent flight period without the distribution of the noncombustible gas to the center wing tank throughout the first flight period; and not distributing noncombustible gas to a left main wing tank and a right main wing tank of the aircraft while the noncombustible gas is distributed to the center wing tank throughout the first flight period and while the left and right main wing tanks are non-flammable, wherein the left and right main wing tanks are on opposite sides of the aircraft with the center wing tank being between the left and right main wing tanks.
The closest prior arts of record is U.S. Patent App. Pub. No. 2012/0193479 (Roscoe et al.). Roscoe does not disclose, teach or suggest “distributing the noncombustible gas to the center wing tank throughout a continuous first flight period" and "not distributing noncombustible gas to the left and right main wing tanks while the noncombustible gas is distributed to the center wing tank through the first flight period and while the left and right main wing tanks are non-flammable.". It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify Roscoe without destroying or without a hindsight reasoning. None of the prior arts of record individually or in combination also teaches or render obvious a noncombustible gas distribution method that is recited in the amended claim 14 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642